DocuSign Envelope ID: 5840C256-175B-499D-8D5B-5AE980AAA68B




               1

               2

               3

               4

               5

               6

               7

               8

               9

             10

             11
                                                UNITED STATES BANKRUPTCY COURT
             12                                 NORTHERN DISTRICT OF CALIFORNIA
                                                     SAN FRANCISCO DIVISION
             13
                     In re:
             14                                                      Case No. 19-30088 (DM) (Lead Case)
                     PG&E CORPORATION
             15                                                      Chapter 11
                                     - and –
             16                                                      (Jointly Administered)
                     PACIFIC GAS AND ELECTRIC
             17      COMPANY,
             18                                        Debtors.
                     ☒ Affects Both Debtors
             19      ☐ Affects PG&E Corporation                      NOTICE OF JOINDER BY CLAIMANT IN
                     ☐ Affects Pacific Gas and Electric              SECURITIES LEAD PLAINTIFF PERA’S
             20      Company                                         OBJECTION TO REORGANIZED
                                                                     DEBTORS’ MOTION TO APPROVE
             21                                                      SECURITIES ADR AND RELATED
                                                                     PROCEDURES FOR RESOLVING
             22                                                      SUBORDINATED SECURITIES CLAIMS
             23

             24

             25

             26
             27

             28

            Case: 19-30088         Doc# 9195       Filed: 10/05/20   Entered: 10/05/20 15:35:01   Page 1 of
                                                               7
DocuSign Envelope ID: 5840C256-175B-499D-8D5B-5AE980AAA68B




               1             North Carolina Retirement Systems (“Claimant”), the holder of a Securities Claim1 and

               2     a creditor in the chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of the above-captioned

               3     reorganized debtors (the “Debtors”, or as reorganized pursuant to the Plan, the “Reorganized

               4     Debtors”), hereby submits this Notice of Joinder (the “Joinder”) to Securities Lead Plaintiff’s

               5     Objection to Reorganized Debtors’ Motion to Approve Securities ADR and Related Procedures

               6     for Resolving Subordinated Securities Claims (the “Securities ADR Objection”) in opposition

               7     to Reorganized Debtors’ Motion to Approve Securities ADR and Related Procedures for

               8     Resolving Subordinated Securities Claims [Docket No. 8964] (the “Securities ADR Motion”).

               9     In support of this Joinder, Claimant respectfully states as follows:

             10

             11                                JOINDER AND RESERVATION OF RIGHTS

             12              1.   The above-named Claimant hereby joins the Securities ADR Objection filed by the
             13      Public Employees Retirement Association of New Mexico’s (“Securities Lead Plaintiff” or
             14      “PERA”) on September 28, 2020. Claimant joins the Securities ADR Objection in full, for all
             15      the reasons stated therein, and reserves all rights.
             16              2.   In addition to all the reasons stated in the Securities ADR Objection, which Claimant
             17      hereby incorporates by reference and joins, Claimant underscores that Debtors’ proposal outlined
             18      in their Securities ADR Motion is transparently unfair because it increases Reorganized Debtors’
             19      bargaining power for resolving the very wrongdoing for which they are accused, including by
             20      granting Reorganized Debtors inappropriate authority over the selection of, payment to, and
             21      submissions before proposed mediators. In the event that the Court adopts some form of ADR
             22      process, we believe it is imperative that the Court select a nationally-recognized mediator
             23      experienced in securities damages matters, who will be compensated by all parties. The unfair
             24      and inefficient aspects of the present Securities ADR Motion are incurable.
             25
                     1
                      Capitalized terms not defined herein shall have the meaning ascribed to them in the Securities
             26
                     ADR Objection (as defined herein) and the Securities ADR Motion (as defined herein), as
             27      applicable.

             28

            Case: 19-30088         Doc# 9195       Filed: 10/05/20    Entered: 10/05/20 15:35:01     Page 2 of
                                                               7
DocuSign Envelope ID: 5840C256-175B-499D-8D5B-5AE980AAA68B




               1                                              CONCLUSION
               2             For all of the foregoing reasons, Claimant respectfully joins Securities Lead Plaintiff’s
               3     request that this Court enter an order denying the Securities ADR Motion, as well as granting
               4     such other and further relief as may be just and proper.
               5

               6
                   Dated: October 5, 2020                     Respectfully submitted,
               7

               8                                              By:
               9

             10                                               Interim General Counsel
             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

            Case: 19-30088         Doc# 9195       Filed: 10/05/20   Entered: 10/05/20 15:35:01     Page 3 of
                                                               7
Certificate Of Completion
Envelope Id: 5840C256175B499D8D5B5AE980AAA68B                                                 Status: Completed
Subject: Please DocuSign: NC Notice of Joinder - PG&E.DOCX
Source Envelope:
Document Pages: 3                               Signatures: 1                                 Envelope Originator:
Certificate Pages: 4                            Initials: 0                                   Anne Roof
AutoNav: Enabled                                                                              PO Box 17209
EnvelopeId Stamping: Enabled                                                                  Raleigh, NC 27609
Time Zone: (UTC-05:00) Eastern Time (US & Canada)                                             anne.roof@nctreasurer.com
                                                                                              IP Address: 149.168.254.6

Record Tracking
Status: Original                                Holder: Anne Roof                             Location: DocuSign
        10/5/2020 4:14:08 PM                              anne.roof@nctreasurer.com

Signer Events                                   Signature                                     Timestamp
Benjamin Garner                                                                               Sent: 10/5/2020 4:16:04 PM
ben.garner@nctreasurer.com                                                                    Viewed: 10/5/2020 4:18:06 PM
Security Level: Email, Account Authentication                                                 Signed: 10/5/2020 4:18:33 PM
(None)
                                                Signature Adoption: Pre-selected Style
                                                Using IP Address: 149.168.254.6


Electronic Record and Signature Disclosure:
   Accepted: 10/5/2020 4:18:06 PM
   ID: 28cab7bb-728a-41e3-9de2-dedcbc902fea


In Person Signer Events                         Signature                                     Timestamp

Editor Delivery Events                          Status                                        Timestamp

Agent Delivery Events                           Status                                        Timestamp

Intermediary Delivery Events                    Status                                        Timestamp

Certified Delivery Events                       Status                                        Timestamp

Carbon Copy Events                              Status                                        Timestamp

Witness Events                                  Signature                                     Timestamp

Notary Events                                   Signature                                     Timestamp

Envelope Summary Events                         Status                                        Timestamps
Envelope Sent                                   Hashed/Encrypted                              10/5/2020 4:16:04 PM
Certified Delivered                             Security Checked                              10/5/2020 4:18:06 PM
Signing Complete                                Security Checked                              10/5/2020 4:18:33 PM
Completed                                       Security Checked                              10/5/2020 4:18:33 PM

Payment Events                                  Status                                        Timestamps
Electronic Record and Signature Disclosure




             Case: 19-30088             Doc# 9195        Filed: 10/05/20          Entered: 10/05/20 15:35:01          Page 4 of
                                                                     7
Electronic Record and Signature Disclosure created on: 2/6/2017 1:33:48 PM
Parties agreed to: Benjamin Garner




            CONSUMER DISCLOSURE
            From time to time, The Office of the State Controller (we, us or Company) may be required by
            law to provide to you certain written notices or disclosures. Described below are the terms and
            conditions for providing to you such notices and disclosures electronically through the
            DocuSign, Inc. (DocuSign) electronic signing system. Please read the information below
            carefully and thoroughly, and if you can access this information electronically to your
            satisfaction and agree to these terms and conditions, please confirm your agreement by clicking
            the â€˜I agreeâ€™ button at the bottom of this document.
            Getting paper copies
            At any time, you may request from us a paper copy of any record provided or made available
            electronically to you by us. You will have the ability to download and print documents we send
            to you through the DocuSign system during and immediately after signing session and, if you
            elect to create a DocuSign signer account, you may access them for a limited period of time
            (usually 30 days) after such documents are first sent to you. After such time, if you wish for us to
            send you paper copies of any such documents from our office to you, you will be charged a
            $0.00 per-page fee. You may request delivery of such paper copies from us by following the
            procedure described below.
            Withdrawing your consent
            If you decide to receive notices and disclosures from us electronically, you may at any time
            change your mind and tell us that thereafter you want to receive required notices and disclosures
            only in paper format. How you must inform us of your decision to receive future notices and
            disclosure in paper format and withdraw your consent to receive notices and disclosures
            electronically is described below.
            Consequences of changing your mind
            If you elect to receive required notices and disclosures only in paper format, it will slow the
            speed at which we can complete certain steps in transactions with you and delivering services to
            you because we will need first to send the required notices or disclosures to you in paper format,
            and then wait until we receive back from you your acknowledgment of your receipt of such
            paper notices or disclosures. To indicate to us that you are changing your mind, you must
            withdraw your consent using the DocuSign â€˜Withdraw Consentâ€™ form on the signing page
            of a DocuSign envelope instead of signing it. This will indicate to us that you have withdrawn
            your consent to receive required notices and disclosures electronically from us and you will no
            longer be able to use the DocuSign system to receive required notices and consents electronically
            from us or to sign electronically documents from us.
            All notices and disclosures will be sent to you electronically
            Unless you tell us otherwise in accordance with the procedures described herein, we will provide
            electronically to you through the DocuSign system all required notices, disclosures,
            authorizations, acknowledgements, and other documents that are required to be provided or
            made available to you during the course of our relationship with you. To reduce the chance of
            you inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
            notices and disclosures to you by the same method and to the same address that you have given
            us. Thus, you can receive all the disclosures and notices electronically or in paper format through
            the paper mail delivery system. If you do not agree with this process, please let us know as
            described below. Please also see the paragraph immediately above that describes the
            consequences of your electing not to receive delivery of the notices and disclosures



            Case: 19-30088            Doc# 9195           Filed: 10/05/20    Entered: 10/05/20 15:35:01   Page 5 of
                                                                      7
electronically from us.
How to contact The Office of the State Controller:
You may contact us to let us know of your changes as to how we may contact you electronically,
to request paper copies of certain information from us, and to withdraw your prior consent to
receive notices and disclosures electronically as follows:
 To contact us by email send messages to: charles.richards@nc.gov

To advise The Office of the State Controller of your new e-mail address
To let us know of a change in your e-mail address where we should send notices and disclosures
electronically to you, you must send an email message to us at charles.richards@nc.gov and in
the body of such request you must state: your previous e-mail address, your new e-mail address.
We do not require any other information from you to change your email address..
In addition, you must notify DocuSign, Inc. to arrange for your new email address to be reflected
in your DocuSign account by following the process for changing e-mail in the DocuSign system.
To request paper copies from The Office of the State Controller
To request delivery from us of paper copies of the notices and disclosures previously provided
by us to you electronically, you must send us an e-mail to charles.richards@nc.gov and in the
body of such request you must state your e-mail address, full name, US Postal address, and
telephone number. We will bill you for any fees at that time, if any.
To withdraw your consent with The Office of the State Controller
To inform us that you no longer want to receive future notices and disclosures in electronic
format you may:
       i. decline to sign a document from within your DocuSign session, and on the subsequent
       page, select the check-box indicating you wish to withdraw your consent, or you may;
       ii. send us an e-mail to charles.richards@nc.gov and in the body of such request you must
       state your e-mail, full name, US Postal Address, and telephone number. We do not need
       any other information from you to withdraw consent.. The consequences of your
       withdrawing consent for online documents will be that transactions may take a longer time
       to process..

Required hardware and software
Operating Systems:                               WindowsÂ® 2000, WindowsÂ® XP, Windows
                                                 VistaÂ®; Mac OSÂ® X
Browsers:                                        Final release versions of Internet ExplorerÂ®
                                                 6.0 or above (Windows only); Mozilla Firefox
                                                 2.0 or above (Windows and Mac); Safariâ„¢
                                                 3.0 or above (Mac only)
PDF Reader:                                      AcrobatÂ® or similar software may be required
                                                 to view and print PDF files
Screen Resolution:                               800 x 600 minimum
Enabled Security Settings:                       Allow per session cookies

** These minimum requirements are subject to change. If these requirements change, you will be
asked to re-accept the disclosure. Pre-release (e.g. beta) versions of operating systems and
browsers are not supported.
Acknowledging your access and consent to receive materials electronically



Case: 19-30088      Doc# 9195      Filed: 10/05/20    Entered: 10/05/20 15:35:01       Page 6 of
                                               7
To confirm to us that you can access this information electronically, which will be similar to
other electronic notices and disclosures that we will provide to you, please verify that you were
able to read this electronic disclosure and that you also were able to print on paper or
electronically save this page for your future reference and access or that you were able to e-mail
this disclosure and consent to an address where you will be able to print on paper or save it for
your future reference and access. Further, if you consent to receiving notices and disclosures
exclusively in electronic format on the terms and conditions described above, please let us know
by clicking the â€˜I agreeâ€™ button below.
By checking the â€˜I agreeâ€™ box, I confirm that:

  •   I can access and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF
      ELECTRONIC CONSUMER DISCLOSURES document; and

  •   I can print on paper the disclosure or save or send the disclosure to a place where I can
      print it, for future reference and access; and

  •   Until or unless I notify The Office of the State Controller as described above, I consent to
      receive from exclusively through electronic means all notices, disclosures, authorizations,
      acknowledgements, and other documents that are required to be provided or made
      available to me by The Office of the State Controller during the course of my relationship
      with you.




Case: 19-30088      Doc# 9195      Filed: 10/05/20     Entered: 10/05/20 15:35:01        Page 7 of
                                               7
